department of the treasury internal_revenue_service washington d c date number release date dl-121788-98 cc el d br4 uilc memorandum for assistant chief_counsel criminal tax cc el ct from david l fish s david l fish chief branch disclosure litigation cc el d br4 subject contacts with the department of justice in nontax matters this is in response to your inquiry dated date concerning contact by a special_agent of the internal_revenue_service service with an assistant united_states attorney ausa where an informant has alleged violations of both tax and non-tax federal laws issues whether under the specific circumstances cited there was a violation of sec_6103 whether it is appropriate for a special_agent to contact an ausa where an informant has alleged violations of both tax and non-tax federal laws conclusions jurisdiction for the determination of whether there has been an actual violation of sec_6103 lies with the office of the treasury_inspector_general_for_tax_administration otigta and potential violations should be referred to otigta for such action as it deems appropriate in a matter not referred to the department of justice pursuant to sec_6103 in conjunction with sec_6103 at a minimum contact by the service with the department of justice raises issues of the potential appearance of impropriety and more importantly is fraught with the potential for making unauthorized disclosures for that reason we believe such contacts should be avoided dl-121788-98 facts whether the specific circumstances described in your inquiry constitute a violation of sec_6103 is within the jurisdiction of otigta rather than this office as such we have created a set of hypothetical facts to address the issue of whether it is appropriate for a special_agent to contact an ausa where an informant has alleged violations of both tax and non-tax federal laws an informant goes to an office of the service and asks to speak to someone to report violations of the tax laws a special_agent is assigned to conduct an interview of the informant during the course of the interview the informant professes knowledge of related tax and nontax federal criminal violations because of the alleged nontax federal criminal violations the special_agent advises the informant to contact an ausa with whom the special_agent has previously worked on tax_administration matters the informant contacts the ausa advises the ausa that the special_agent had suggested that the informant contact the ausa and asks to meet with the ausa the ausa agrees to meet with the informant and then calls the special_agent and states i’ve just talked to the informant and i’ve agreed to meet with the informant in my office tomorrow pincite a m i want you there for that meeting the special_agent agrees the meeting is held on schedule and the special_agent makes not one comment and asks not one question either before during or after the meeting the ausa thereafter prepares a request for a search warrant on the basis of both tax and nontax allegations made by the informant law and analysis the general_rule regarding disclosure of returns and return_information is that returns and return_information shall be confidential and except as authorized by the internal_revenue_code code - no officer_or_employee of the united_states shall disclose any return or return_information obtained by him in any manner in connection with his service as such an officer_or_employee or otherwise under the provisions of this section dl-121788-98 sec_6103 thus returns and return_information are to be kept confidential unless disclosure is permitted by some specific provision of the code 484_us_9 return_information includes - a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence or liability or the amount thereof or any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense sec_6103 thus information provided by an informant relative to the tax_liability or possible tax_liability of any person is return_information as defined in sec_6103 among the exceptions to the general_rule against disclosure of returns and return_information is an exception that permits the disclosure of such information to the department of justice including ausas in certain matters of tax_administration - department of justice - in a matter involving tax_administration a return or return_information shall be open to inspection by or disclosure to officers and employees of the department of justice including united_states a ttorneys personally and directly engaged in and solely for their use in any proceeding before a federal grand jury or preparation for any proceeding or investigation which may result in such a proceeding before a federal grand jury or any federal or state court but only if - a the taxpayer is or may be a party to the proceeding or the proceeding arose out of or in connection with determining the taxpayer’s civil or criminal liability or the collection of such civil liability in respect of any_tax imposed under this title b the treatment of an item reflected on such return is or may be related to the resolution of an issue in the proceeding or investigation or dl-121788-98 c such return or return_information relates or may relate to a transactional relationship between a person who is or may be a party to the proceeding and the taxpayer which affects or may affect the resolution of an issue in such proceeding or investigation form of request - in any case in which the secretary is authorized to disclose a return or return_information to the department of justice pursuant to the provisions of this subsection - a if the secretary has referred the case to the department of justice or if the proceeding is authorized by subchapter_b of chapter the secretary may make such disclosure on his own motion or b if the secretary received a written request from the attorney_general the deputy attorney_general or an assistant attorney_general for a return of or return_information relating to a person named in such request and setting forth the need for the disclosure the secretary shall disclose the return or return_information so requested sec_6103 and thus unless the prerequisites in sec_6103 and have been satisfied the service may not disclose return_information to the department of justice under the facts as posited no tax case has been referred further the criminal_investigation_division generally does not have direct referral authority to united_states attorneys over internal_revenue_code violations given the hypothetical set of facts that we have described the conditions of sec_6103 and were not met nor were there any disclosures of returns or return_information however the presence of the service’s special_agent in a meeting with an ausa and an informant subsequent to that informant having met with the special_agent immediately gives rise to speculation as to whether the special_agent has disclosed is disclosing or will disclose return_information in a matter not within the exceptions to the general_rule of confidentiality of return_information as prescribed by the code to some the special agent’s action might be construed as an attempted end run to promote acceptance by the department of justice of the case and cause a search warrant to be issued or a grand jury investigation to be convened without following usual service procedures worse the potential for unlawful disclosures of return_information is great because anything learned by the special_agent from the interview with the informant is return_information none of which is available to the ausa any utterance head nod or leading question would have to be analyzed and would likely be construed by a dl-121788-98 court as a disclosure not authorized by sec_6103 for example if the informant during the interview had told the special_agent about the taxpayer’s books_and_records and said to the informant in the presence of the ausa tell the ausa what you told me about the books_and_records that might well be seen by a court as an unlawful disclosure of return_information if the special_agent contacts the ausa and indicates the informant is on the way to the ausa’s office with information about potential tax violations in which the service has an interest that would also likely be construed as an unlawful disclosure in the absence of some compelling reason to comply with the hypothetical request of the ausa for the special_agent to be present at the meeting with the informant we believe that the better response is to avoid unnecessary speculation as to whether the service is violating sec_6103 or its standard procedures and to minimize the potential for unlawful disclosures by courteously declining the request of the ausa for the reasons stated above if you have any further questions please call cc treasury_inspector_general_for_tax_administration director privacy operations op ex gld d o 1see ryan v united_states u s tax cas cch big_number a f t r 2d ria u s dist lexis n d md 2in rare and unusual circumstances the ausa might have information sought by the service which is not available from any other course thus permitting the special_agent to disclose return_information to the extent necessary to obtain the information from the ausa pursuant to sec_6103 further also in rare and unusual circumstances certain information known to the special_agent may be so unrelated to a tax matter so as not to be within the definition of return_information in which case the information could be disclosed to the ausa see irm
